DENY and Opinion filed July 14, 2022




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                 No. 05-22-00030-CV

   IN RE MELISSA LARSEN,THE CARDIO GROUP, LLC, LARSEN
MEDICAL, LLC D/B/A CARDIOVASCULAR DEVICES SERVICES, LLC,
 PRACTICE FREEDOM COACHING LLC, CARDIOLOGY INSTITUTE
 OF AMERICA LLC, TRACTION INTEGRATED SYSTEMS, LLC AND
                CARDIOCLOUD, LLC, Relators

              Original Proceeding from the 101st Judicial District Court
                                Dallas County, Texas
                 Trial Court Cause Nos. DC-18-05693, DC-21-04344

                            MEMORANDUM OPINION
                     Before Justices Schenck, Reichek, and Carlyle
                              Opinion by Justice Schenck

       Before the Court are relators’ petition for writ of mandamus and real party in

interest AC Square’s request for sanctions.         The petition challenges three

December 20, 2021 orders compelling relators to respond to requests for

production and to produce documents to AC Square.

       Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re


Page 1 of 3
Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).

       Based on our review of relators’ petition and mandamus record, AC

Square’s response and supplemental record, and relators’ reply, we conclude

relators have failed to demonstrate that the trial court clearly abused its discretion.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

       We also lift the stay issued by this Court’s January 11, 2022 order, staying

enforcement of the trial court’s challenged December 20, 2021 orders.

       In its response to relator’s petition, AC Square requests that relators be

sanctioned pursuant to Texas Rule of Appellate Procedure 52.11, which provides:

              On motion of any party or on its own initiative, the court may—
       after notice and a reasonable opportunity to respond—impose just
       sanctions on a party or attorney who is not acting in good faith as
       indicated by any of the following:

              (a) filing a petition that is clearly groundless;

              (b) bringing the petition solely for delay of an underlying
              proceeding;

              (c) grossly misstating or omitting an obviously important and
              material fact in the petition or response; or

              (d) filing an appendix or record that is clearly misleading
              because of the omission of obviously important and material
              evidence or documents.

TEX. R. APP. P. 52.11.


Page 2 of 3
       AC Square alleges that relators’ petition and supporting appendix contain

several misstatements and omissions of obviously important and material facts and

documents, that relators’ have filed numerous groundless petitions, and that the

petition in this case was filed for the sole purpose of delay. Relators responded.

       We are mindful that we must “exercise the discretion afforded us by Rule

52.11 with caution and only after careful deliberation.” See In re Lerma, 144

S.W.3d 21, 26 (Tex. App.—El Paso 2004, orig. proceeding).

       We find that relators’ petition did include statements unsupported or

contradicted by its appendix and that they did omit relevant facts and documents

from the petition and appendix. Further, we find that judgment debtor relators’

failure to make any payment towards the judgment and relators’ failure to produce

any responsive documents as of the time the petition was filed, as well as the

timeline and objections regarding AC Square’s pursuit of document production

indicative of intent to delay the underlying proceedings and recovery of the

judgment by AC Square.

       While we find relators’ actions concerning and caution relators against such

continued conduct, we decline to impose sanctions in this case.



                                            /David J. Schenck/
                                            DAVID J. SCHENCK
220030F.P05                                 JUSTICE


Page 3 of 3